Citation Nr: 1017105	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  00-02 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a testicular 
disorder claimed as testicular/groin pain.

2.  Entitlement to service connection for chest pains.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to July 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In November 2005, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the New York, 
New York RO.  A transcript of the hearing is of record.

In October 2006, the Board remanded these matters to the RO 
for a VA examination and opinion.  After accomplishing the 
requested action to the extent possible with respect to the 
issue of entitlement to service connection for a testicular 
disorder, the RO continued the denial of the claim (as 
reflected in the December 2009 supplemental statement of the 
case (SSOC)) and returned this matter to the Board for 
further appellate consideration.  Unfortunately, for the 
reasons discussed below, the Board finds that there still has 
not been substantial compliance with the remand directives 
regarding the Veteran's service connection claim for chest 
pain and that it may not proceed with a decision regarding 
that issue at this time.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The Board observes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  During the pendency of 
the appeal, a rating decision dated in December 2009 granted 
the claim and assigned a 30 percent disability evaluation 
with an effective date of December 16, 1998.  Therefore, the 
service connection claim for PTSD is no longer in appellate 
status and no further consideration is required.  

The issue of entitlement to an increased rating for service-
connected PTSD has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for chest pain 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran's current diagnosis of prostatitis is etiologically 
related to active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, 
prostatitis was incurred during the Veteran's active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection 

The Veteran filed a service connection claim for constant 
pain in the scrotum.  He contends that he had scrotum pain 
due to exercise and work during military service.  The 
Veteran asserts that ever since military service he has 
experienced pain in his testes with physical exertion such as 
prolonged running or standing.  See March 1999 VA 
examination.  He indicated that now it will come with 
physical activity or at rest.  Id. 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

As noted above, in assessing the Veteran's service connection 
claim for a testicular disorder, the Board must determine 
whether the Veteran has a current disability.  The Board 
observes that the VA examination in September 2009 related 
the Veteran's testicular or groin pain to a diagnosis of 
prostatitis.  Therefore, the Veteran has a current diagnosis 
of the claimed disability.  

A review of the Veteran's service treatment records reveals 
numerous complaints of groin and testicular pain.  In this 
regard, a June 1964 treatment record shows that the Veteran 
complained of testicular pain post urethritis.  An April 1965 
service treatment record documents complaints of pain in the 
right inguinal area.  In addition, a June 1965 and an August 
1965 service treatment record reveals that the Veteran sought 
treatment for groin pain.  Accordingly, the Board concludes 
that the Veteran experienced a disease or injury during 
service.

With respect to the issue of whether the Veteran's current 
prostatitis is related to the groin or testicular pain during 
military service, the record contains a positive medical 
opinion.   In September 2009, a VA examiner determined that 
the Veteran's prostatitis is as likely as not resulting in 
the Veteran's groin pain.  This assessment was based on the 
reproduction of symptoms with palpation of the prostate.  The 
examiner provided the opinion that the chronic groin pain 
secondary to prostatitis as likely as not had its onset 
during military service.  The examiner explained that the 
Veteran's service treatment and hospital records clearly 
recorded a history of chronic groin pain persisting since 
1965 and he has had multiple evaluations for the same.  The 
Board finds this opinion to be persuasive as the examiner 
reviewed the claims file and provided a clear rationale based 
on medical evidence.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Furthermore, 
the record does not contain any medical opinion or other 
medical evidence that contradicts this opinion and it is 
consistent with the other evidence of record.

Based on the foregoing, the evidence is at least in equipoise 
and resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran's current diagnosis 
of prostatitis is etiologically related to the groin and 
testicular pain documented during military service.  
Accordingly, the claim of entitlement to service connection 
for prostatitis is warranted.


ORDER

Entitlement to service connection for a prostatitis is 
granted.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the remaining issue on appeal.  

The Board observes that the October 2006 Board remand 
requested that the RO should schedule the Veteran for a 
medical examination to determine the nature and etiology of 
the Veteran's costochondritis.  The diagnosis of 
costochondritis was related to the Veteran's complaints of 
chronic chest pain.  However, the RO only scheduled the 
Veteran for a VA genitourinary examination.  Although the 
evidence shows that the RO submitted the question of whether 
the Veteran's costochondritis is related to military service 
to the genitourinary examiner, the examiner did not address 
this issue as part of the examination.  Based on the 
foregoing, the Board finds that a remand is necessary in 
order to comply with the previous remand directive.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Court 
or the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders).  




Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran with a VA 
examination to determine the etiology 
of the Veteran's costochondritis or 
any other disorder related to his 
chest pain that may be present.  All 
indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file should be 
made available for review in 
connection with the examination.  The 
examiner should state whether the 
Veteran's costochondritis or any other 
disorder related to the Veteran's 
chest pain found on examination is at 
least as likely as not (i.e., a fifty 
percent or greater probability) 
etiologically related to the Veteran's 
active military service to include any 
symptomatology shown in service.   The 
examiner should provide a rationale 
for his or her conclusions and confirm 
that the claims file was available for 
review.  

2.	Upon completion of the foregoing, 
readjudicate the Veteran's claim of 
entitlement to service connection for 
chest pain, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the Veteran and his 
representative should be provided 
with a supplemental statement of the 
case and the opportunity to respond 
thereto.  Thereafter, subject to 
current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


